Citation Nr: 1233977	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-19 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for bilateral upper leg burn scars.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In February 2011, the Veteran and his wife testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file. 

The claims of service connection for bilateral hearing loss, PTSD, and bilateral upper leg burn scars are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1970 rating decision denied the Veteran's claim of service connection for bilateral hearing loss; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the time of the final April 1970 rating decision is new, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.



CONCLUSIONS OF LAW

1.  The April 1970 rating decision is final.  38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 3.156, 19.118, 19.153 (1970).

2.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Given the fully favorable decision with respect to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  

The Claim to Reopen

The Veteran contends that his bilateral hearing loss was caused by both his working on the rifle range for six months and as an infantry man in combat while in the Republic of Vietnam.  

In this regard, the RO initially denied service connection for bilateral hearing loss in an April 1970 rating decision.  The Veteran did not appeal the April 1970 rating decision.  Moreover, the record does not show that the Veteran, following the rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the rating decision is final.  38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 3.156, 19.118, 19.153 (1970).

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


The April 1970 rating decision denied the claim of service connection for bilateral hearing loss because no disability was seen at the time of his February 1970 VA examination.  At that time, a March 1970 VA examination failed to show hearing loss in either ear for VA purposes.  See 38 C.F.R. § 3.385.

However, since the April 1970 denial, evidence has been submitted showing that the Veteran has bilateral hearing loss for VA purposes.  See February 2001 treatment records from Bradley White, M.D., June 2009 VA examination report.

To establish service connection for bilateral hearing loss, there must be, among other things, medical evidence of a current disability.  The evidence showing bilateral hearing loss was not of record at the time the Veteran's claim was previously denied and it is therefore new.  Moreover, because it shows the presence of a current disability, a cornerstone of any claim for service connection, the evidence is considered to be material. 

Accordingly, the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted.


REMAND

As to all the issues on appeal, the Veteran reported that he received treatment at the Arkansas VA Medical Center.  However, while the November 2010 statement of the case and supplemental statement of the case reported that the RO had reviewed electronic records of his from the Central Arkansas Veteran's Health Care System, these records are not found in the claims file.  Therefore, a remand to request these records is required.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

As to the claim of service connection for bilateral leg burn scars, the Veteran reported that he was treated for these burns at military hospitals in Yokohama, Japan, San Antonio, Texas, and Fort Polk, Louisiana.  However, a review of the record on appeal does not reveal a specific request for his in-patient clinical records from these facilities.  Therefore, a remand is also required to request these records.  Id.  

As to the claims of service connection for bilateral hearing loss and PTSD, the Veteran reported or the record shows that he receives ongoing treatment from Drs. White, Ransom, Hatfield, and Searcy as well as from a VetCenter.  However, no post-April 2005 records from Dr. White, post-April 2009 records from Dr. Ranson, post-October 2007 records from Dr. Hatfield, post-March 2005 records from Dr. Searcy, and post-August 2010 records from the VetCenter appear in the claims file.  It is unclear whether the Veteran has continued to receive treatment from any of these providers, but while the appeal is remand status, any records not yet obtained should be sought and associated with the claims file.  Id.  

In this regard, the Board notes that the record does not contain any private or VA treatment records from the Veteran's separation from active duty in 1970 until 2001, although he Veteran does not appear to have identified receiving any.   Therefore, while the appeal is in remand status an attempt should also be made to clarify any treatment received between 1970 and 2001, and if any is identified to obtain it.

As to the claims of service connection for bilateral hearing loss and PTSD, if the above development uncovers treatment records documenting the Veteran's complaints and/or treatment for hearing loss contemporaneous with his separation from military service and/or a diagnosis of PTSD, the RO/AMC should obtain addendums to the June 2009 VA examinations to obtain needed medical opinion evidence as to whether he has either disability due to his military service.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As to the claim of service connection for bilateral leg burn scars, if the above development uncovers records documenting the Veteran's complaints and treatment for leg burns while on active duty, the RO/AMC should provide the Veteran with a VA examination to obtain needed medical opinion evidence as to whether he has any current residuals from those burns including scarring.  Id.

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record the Veteran's 1970 to the present treatment records from the Central Arkansas Veteran's Health Care System.  All actions to obtain the requested records should be documented fully in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  

2.  The RO/AMC should obtain and associate with the record the Veteran's January 1968 to January 1970 in-patient clinical records from the military hospitals in Yokohama, Japan, San Antonio, Texas, and Fort Polk, Louisiana.  All actions to obtain the requested records should be documented fully in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  

3.  The RO/AMC, after obtaining needed authorizations from the Veteran, should obtain and associate with the record all of the Veteran's post-April 2005 records from Dr. White, post-April 2009 records from Dr. Ranson, post-October 2007 records from Dr. Hatfield, post-March 2005 records from Dr. Searcy, and post-August 2010 records from the VetCenter, as well as any identified treatment records from any other location from 1970 to 2001.  All actions to obtain the requested records should be documented fully in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  

4.  If, and only if, the above development uncovers treatment records documenting the Veteran's complaints and/or treatment for hearing loss contemporaneous with his separation from military service and/or a diagnosis of PTSD, the RO/AMC should obtain addendums to the June 2009 VA examinations to obtain needed medical opinion evidence as to whether he has either disability due to his military service.  The claims file should be provided in connection with the addendum.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  As to bilateral hearing loss, is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military service.  In doing so, the examiner should address the findings of the June 2009 hearing examination as appropriate.

b.  As to bilateral hearing loss, is it at least as likely as not (50 percent probability or more) that sensorineural hearing loss manifested itself to a compensable degree in the first post-service year?

c.  As to PTSD, is it at least as likely as not (50 percent probability or more) that the Veteran meets the criteria for a diagnosis of PTSD as a result of military stressors in accordance with the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV)?

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

5.  If the above development uncovers records documenting the Veteran's complaints and treatment for leg burns while on active duty, the RO/AMC should provide the Veteran with a VA examination to obtain needed medical opinion evidence as to whether he has any current residuals from those burns including scarring.  The claims file should be provided to the examiner.  

After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Does the Veteran have any residuals of his reported in-service leg burns? 

b.  If any scarring is detected, is it at least as likely as not (50 percent probability or more) that it was caused by his active duty service?  The examiner should address the February 1970 examination report showing no burn scars.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

6.  The RO/AMC should thereafter readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
MATHEW BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


